      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
             v.                       :
                                      :
TERRENCE GIBBS                        :             NO. 96-539-2


                               MEMORANDUM
Bartle, J.                                         March 5, 2020

          Before the court is the motion of Terrence Gibbs for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

          Gibbs was sentenced to life imprisonment back on

September 16, 1997 after a trial in which the jury found him

guilty of conspiracy to distribute cocaine, bribery of a public

official, engaging in continuing criminal enterprise, use of a

telephone to facilitate a drug felony and conspiracy to launder

monetary instruments.    The Court of Appeals affirmed his

conviction and sentence.     See United States v. Gibbs, 190 F.3d

188 (3d Cir. 1999).    Over the years, Gibbs has filed various

motions to have his sentence reduced, but all his efforts have

been for naught. 1




1. See, e.g., United States v. Gibbs, 125 F. Supp. 2d 700
(E.D. Pa. 2000); United States v. Gibbs, 77 Fed. Appx. 107
(3d Cir. 2003); United States v. Gibbs, 598 Fed. Appx. 814
(3d Cir. 2015); United States v. Gibbs, 647 Fed. Appx. 133
(3d Cir. 2016). The latest decision of this court was on
July 22, 2019 when we denied Gibbs’ motion for appointment of
counsel for a reduction of his sentence under the First Step Act
(Doc. #1252). The Court of Appeals, based on the Government’s
      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 2 of 8



          His latest motion relies on § 3582(c)(1)(A)(i) as

recently amended by the First Step Act.        It provides:

          The court may not modify a term of imprisonment once
          it has been imposed except that—

          (1)    in any case—
                (A)   the court, upon motion of the
                Director of the Bureau of Prisons, or
                upon motion of the defendant after the
                defendant has fully exhausted all
                administrative rights to appeal a
                failure of the Bureau of Prisons to
                bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt
                of such a request by the warden of the
                defendant’s facility, whichever is
                earlier, may reduce the term of
                imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original
                term of imprisonment), after considering
                the factors set forth in section 3553(a)
                to the extent that they are applicable,
                if it finds that—
                      (i) extraordinary and compelling
                      reasons warrant such a reduction
                      . . .

                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.

Gibbs has exhausted his administrative rights before the Bureau

of Prisons and brings the motion on his own behalf.

          Gibbs maintains that “extraordinary and compelling

reasons” warrant his release from prison because of his

post-sentence rehabilitation.      According to Gibbs, he “sincerely


motion for summary action, affirmed.       United States v. Gibbs,
No. 19-2915 (3d Cir. Dec. 5, 2019).
                                   -2-
      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 3 of 8



regrets the past action of the man he used to be” and “[t]oday

sees life through a different lens.”        Throughout his time in

prison, he has “made several notable life changes.”          He recites

that he has worked at Unicor since 2008 and has been promoted to

Production Control Clerk.     He prepares complex Excel

spreadsheets, calculates the amount of daily production and

prepares invoices to bill customers.        He has received excellent

reviews for his work.    Recently he has co-founded a

victim-impact class to teach inmates the harmful effects of

criminal behavior.    He has taken numerous education courses.          He

states that thirteen years ago he accepted Christ as his Savior

and has led the Sunday worship service at the prison.          The

FCC Petersburg Chaplain has appointed him as the representative

of the Protestant church community.        If released, he would live

with his brother and mother in Texas who are fully supportive.

          Gibbs also relies on the changed sentencing landscape

in support of his motion for compassionate release.          He

correctly points out that he was sentenced to life imprisonment

at a time when the Sentencing Guidelines were mandatory.           He

maintains that if he were sentenced today, the court would

impose a lesser term of imprisonment based on various sentencing

changes that have since occurred.        Under the sentencing regime

in 1997, the court also calculated the drug quantity at the

sentencing while today, as a result of Supreme Court decisions,

                                   -3-
      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 4 of 8



the jury must first determine the amount of drugs involved.

Apprendi v. New Jersey, 530 U.S. 466 (2000); United States v.

Booker, 543 U.S. 220 (2005).      However, none of these changes

applies retroactively to Gibbs.      United States v. Gibbs, 598

F. Appx. 814 (3d Cir. 2015); United States v. Gibbs, 77 F. Appx.

107 (3d Cir. 2003).    Regardless of what the court might do if it

were sentencing Gibbs today, the present Advisory Guidelines

allow for a maximum sentence of life as a result of the large

quantity of powder and crack cocaine involved in this drug

conspiracy. 2

           The court acknowledges that while in prison Gibbs has

significantly amended his life and that sentencing is now more

flexible and less harsh than it was in the mid-1990’s.          The

question at issue is whether the court may grant compassionate

release under these circumstances.

           Section 3582(c)(1)(A)(i) provides that a court may

order compassionate release for “extraordinary and compelling

reasons,” but Congress has delegated to the Sentencing

Commission the authority to determine the contours of those

reasons.   It wrote into the statute that such a reduction must

be “consistent with applicable policy statements of the




2. The court attributed 150 kilograms of powder cocaine and
1.5 kilograms of crack cocaine to Gibbs as a leader of the
conspiracy.
                                   -4-
      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 5 of 8



Sentencing Commission.”     Congress has also enacted 28 U.S.C.

§ 994(t) which provides:

          The Commission, in promulgating general
          policy statements regarding the sentencing
          modification provisions in section
          3582(c)(1)(A) of title 18, shall describe
          what should be considered extraordinary and
          compelling reasons for sentence reduction,
          including the criteria to be applied and a
          list of specific examples. Rehabilitation
          of the defendant alone shall not be
          considered an extraordinary and compelling
          reason.

          The application note 1(A) of § 1B1.13 of the

Sentencing Guidelines explains that “extraordinary and

compelling reasons” exist where the defendant is:

(1) “suffering from a terminal illness” including among others

“advanced dementia”; (2) “suffering from a serious physical or

medical condition”; (3) “suffering from a serious functional or

cognitive impairment”; or (4) “experiencing deteriorating

physical or mental health because of the aging process.”           The

latter three grounds also require that the impairment

“substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.”

None of the reasons in these application notes fits Gibbs’

situation.

          There are also age related and family circumstances

under application notes 1(B) and (C) of § 1B1.13 that can serve

                                   -5-
         Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 6 of 8



as basis to reduce a sentence.         Again, none of these is

applicable here.      Finally, there is a catchall.        A sentence may

be reduced where “[a]s determined by the Director of the Bureau

of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions

(A) through (C).” 3     In any event, under the application note

1(D), this catchall is not all-encompassing.           It states:

“Pursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant

is not, by itself, an extraordinary and compelling reason for

purposes of this policy statement.” 4

             Gibbs cites several cases that have granted

compassionate release based on the defendant’s rehabilitation.

United States v. O’Bryan, 2020 WL 869475 (D. Kan. Feb 21, 2020);

United States v. Maumau, 2020 WL 806121 (D. Utah Feb 18, 2020);

United States v. Urkevich, 2019 WL 6037391 (D. Neb. Nov 14,

2019).     He also relies on United States v. Cantu, 2019

WL 2498923 (S.D. Tex. June 17, 2019), where the court granted an



3. We recognize that the language “as determined by the
Director of the Bureau of Prisons” is now out of date in light
of the First Step Act which for the first time allows a
prisoner, after exhausting administrative remedies, to move for
compassionate release.

4. Section 1B1.13(3) also requires that the court consider the
factors under 18 U.S.C. § 3553(a) in connection with any motion
under § 3582(c)(1)(A) as well as the safety of any other person
and the community under 18 U.S.C. § 3142(g).
                                      -6-
      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 7 of 8



unopposed motion to release a defendant.        The court essentially

rested its ruling on the ground that it had plenary power to

determine what is an “extraordinary and compelling reason” for

release.   None of these cases adheres to the plain language of

the relevant statutes or to the principles of the federal

sentencing regime.    We decline to follow them.

           The federal sentencing regime with certain limited

exceptions is now one of determinate sentences and finality of

judgments.   See 18 U.S.C. § 3582(b); Dillon v. United States,

560 U.S. 817, 824 (2010).     Gone are the days of the parole

system under which a prisoner’s rehabilitation after

incarceration was a ticket to early release.        If Gibbs and the

cases he cites are correct, the effect will be to return to a

parole system which Congress has discarded.

           In sum, 18 U.S.C. § 5852(c)(1)(A)(i), 28 U.S.C.

§ 994(t), and § 1B1.13 of the Sentencing Guidelines clearly

prohibit a reduction in sentence or release from confinement

based on rehabilitation alone.      Nor does the law as presently

written authorize a compassionate sentencing reduction because

the court is now allowed to impose a lower term of imprisonment

if the sentencing were held today.

           Again, the court applauds Gibbs for the significant

strides he has made toward rehabilitation during his over

20 years of incarceration.     One can sympathize with his plight.

                                   -7-
      Case 2:96-cr-00539-HB Document 1263 Filed 03/05/20 Page 8 of 8



Nonetheless, Congress has not given the court the authority to

grant the relief requested.     In reaching this conclusion, we are

following in the footsteps of a number of other courts which

have correctly read the relevant statutes and rules.          See, e.g.,

United States v. Booker, 2020 WL 830054, (N.D. Ohio Feb 20,

2020); United States v. De La Cruz, 2020 WL 733776 (D. Conn. Feb

12, 2020); United States v. Williams, 2020 WL 614807 (D. Minn.

Feb 10, 2020); United States v. Willingham, 2019 WL 6733028

(S.D. Ga. Dec 10, 2019); United States v. Washington, 2019 WL

6220984 (E.D. Ky. Nov 21, 2019).

          Accordingly, the motion of Terrence Gibbs for

compassionate release will be denied.




                                   -8-
